

116 HRES 34 IH: Expressing support for designation of the first Saturday in October as “National Animal Rescue Day” to create awareness of the importance of adoption and to educate on the importance of spaying and neutering animals and the encouragement of animal adoptions throughout the United States.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 34IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Norcross submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for designation of the first Saturday in October as National Animal Rescue Day to create awareness of the importance of adoption and to educate on the importance of spaying and neutering animals and the encouragement of animal adoptions throughout the United States. 
Whereas up to 6,000,000 cats and dogs are placed into shelters every year and between 3,000,000 and 4,000,000 cats and dogs are euthanized; Whereas there are between 3,000 to 4,000 animal shelters throughout the United States in need of medical supplies, blankets, towels, cleaning supplies, food, and educational materials about owning a pet; 
Whereas increased knowledge and awareness of animal rescue programs throughout the United States will significantly reduce the number of cats and dogs euthanized and reduce the number of animals returned to a shelter who have been rescued; Whereas loving families welcome pets to their new forever home every day, but more adoption is needed; 
Whereas lowering the number of animals in need of rescue, by spaying and neutering, can help alleviate the overcrowding of our Nation’s shelters; Whereas years of animal abandonment has left thousands of homeless pets in overpopulated shelters and rescues; 
Whereas a National Animal Rescue Day would encourage the rescue of animals like Winslow, a basset hound who spent his first 8 months of life starved and confined in a cage so small that his rear legs were unable to fully develop and then was placed in multiple shelters before being adopted into a loving home; and Whereas the first Saturday in October would be an appropriate day to designate as National Animal Rescue Day to be celebrated through adoption events, festivals, and charitable giving which will increase revenues for shelters and pet adoptions: Now, therefore, be it 
That the House of Representatives supports the designation of a National Animal Rescue Day to create awareness for animal rescue programs throughout the year and address the challenge of overpopulation through continued spaying and neutering. 